Citation Nr: 1616065	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  11-05 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right elbow condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1971 to September 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Veteran's service treatment records (STRs) show that he was treated after falling off of a ladder in February 1975 and striking his right elbow several times.  He reported getting a sick feeling and that his extremity became cold and numb.  On examination, tenderness and swelling were noted, and he was recommended for limited duty for three days and a warm pack to be applied to the elbow.  In correspondence to VA, the Veteran stated that this injury was so severe that he vomited from the pain.  He also stated that x-rays were taken and showed no fracture, but that he was told he could have problems with his elbow in the future.  

Private medical records show that the Veteran sought treatment in April 1997 after a March 1997 right elbow injury caused by pulling a tarp at work, and that he denied any previous difficulty with his elbow.  In October 1997, the Veteran was diagnosed with lateral epicondylitis of the right elbow, and arthroscopic debridement with partial synovectomy and release of the extensor tendon was performed.  In December 1998, the same diagnosis was given and the same operation was performed again.  In January 2003, the Veteran was diagnosed with right cubital tunnel syndrome and a right ulnar nerve decompression with anterior subcutaneous transposition was performed.  The Veteran maintains that he lived with intermittent pain in his right elbow since the February 1975 in-service injury, and that his 1997 work-related injury was in fact an aggravation of the initial injury.  He also maintains that he informed his operating physicians of the in-service injury. 

The Veteran was afforded a VA examination in October 2014.  The examiner noted the Veteran's 1997 diagnosis of right lateral epicondylitis, and his report of the in-service fall from a ladder.  Ultimately, the examiner opined that the Veteran's right elbow condition was less likely than not incurred in or caused by his claimed in-service injury.  In this regard, the examiner stated that although the Veteran injured his right elbow in the military, x-rays did not reveal any fracture at that time, and subsequent military exams did not reveal any right elbow condition.  In addition, the examiner noted that the Veteran's private medical records showed that a right elbow problem developed as a result of a March 1997 injury from pulling a tarp at work. 

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, a medical examiner is not free to simply ignore a Veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the October 2014 examiner appears to have found the absence of any fracture associated with the Veteran's in-service injury to be significant.  However, the examiner offered no explanation as to why the absence of a fracture tends to support his conclusion that the Veteran's current right elbow condition or conditions are unrelated to his in-service injury.  In addition, the Board notes that although the examiner noted the Veteran's 1997 diagnosis of right lateral epicondylitis, he did not acknowledge or address the 2003 diagnosis of right cubital tunnel syndrome.  Furthermore, the examiner did not discuss the Veteran's report of having experienced intermittent pain in his right elbow since his February 1975 injury, or his assertion that the March 1997 work-related injury was an aggravation of the original injury.
 
For the foregoing reasons, the Board finds that the October 2014 VA examination report is inadequate for adjudication purposes.  As such, a remand for a new VA opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain an opinion from a physician with sufficient expertise, who has not previously provided an opinion in this matter, addressing the etiology of any diagnosed right elbow condition or conditions.  All pertinent evidence of record must be made available to and reviewed by the physician.  An additional examination of the Veteran should be performed if deemed necessary by the physician providing the opinion.

Following a review of the claims file and relevant lay statements, and an additional examination if deemed necessary, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right elbow disability, to include right lateral epicondylitis and right cubital tunnel syndrome, was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service. 

In providing this opinion, the examiner must address the Veteran's competent lay statements that he experienced intermittent pain in his right elbow ever since his February 1975 injury, and that his March 1997 work-related injury was an aggravation of the original injury.

If the examiner finds the absence of a documented fracture associated with the Veteran's February 1975 injury to be relevant, the examiner should explain why this is so.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


